Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        Nos. 04-15-00387-CR
                                             04-15-00388-CR

                                       Benjamin ERICKSON,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                           Trial Court Nos. 2015CR3805 & 2015CR3807
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 15, 2015

DISMISSED

           Pursuant to plea agreements with the State, appellant pleaded nolo contendere in two

separate cases to the offense of assault with a deadly weapon. The trial court imposed sentence in

each case and signed certificates stating that each case “is a plea-bargain case, and the defendant

has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed notices of appeal.

The clerk’s records, which include the plea bargain agreements and the trial court’s Rule 25.2(a)(2)

certifications, have been filed. See id. R. 25.2(d). This court must dismiss an appeal “if a
                                                                      04-15-00387-CR; 04-15-00388-CR


certification that shows the defendant has the right of appeal has not been made part of the record.”

Id.

       The court gave appellant notice that the consolidated appeals would be dismissed unless

amended trial court certifications showing he has the right to appeal were made part of the appellate

record within thirty days. See id. R. 25.2(d); id. R. 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.

App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July

2, 2003, pet. ref’d) (not designated for publication). Appellant’s appointed appellate counsel filed

a written response, stating he has reviewed the records and can find no right of appeal in either

case. After reviewing the records and counsel’s notice, we agree appellant does not have a right

to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of

appeals should review clerk’s record to determine whether trial court’s certification is accurate).

We therefore dismiss these appeals. See TEX. R. APP. P. 25.2(d).


                                                  PER CURIAM

Do Not Publish




                                                -2-